Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.) rendered September 23, 2003, convicting him of murder in the second degree, upon a plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Stokes, 95 NY2d 633 [2001]; People v Vasquez, 70 NY2d 1 [1987]; People v Gonzalez, 47 NY2d 606 [1979]). Prudenti, PJ., Cozier, Ritter and Spolzino, JJ., concur.